UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2463



STEPHEN D. MELLIN,

                                                          Petitioner,

          versus


MARINE WORLD-WIDE SERVICES; OFFICE OF WORKERS’
COMPENSATION PROGRAMS,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-425-BRB, 97-LHC-187)


Submitted:   July 26, 2001                 Decided:   August 14, 2001


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean M. McKeen, RUTTER, WALSH, MILLS & RUTTER, L.L.C., Norfolk,
Virginia; Charles Robinowitz, Portland, Oregon, for Petitioner.
Ronald W. Atwood, RONALD W. ATWOOD, P.C., Portland, Oregon, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen D. Mellin seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of longshore benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2000).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Mellin v. Marine World-Wide Serv., No. 98-425-BRB; 97-LHC-137

(BRB Nov. 30, 1998; June 30, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2